      Case 2:20-cv-01431-CCW-PLD Document 42 Filed 08/05/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF PENNSYLVANIA
LAMONT HALL,

                  Plaintiff,                                       2:20-CV-01431-CCW

        vs.

MICHAEL ZAKEN, ET AL.

                  Defendants.


                                      MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Patricia L. Dodge for pretrial

proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B), and Local

Rule of Civil Procedure 72.

       On July 6, 2021, the Magistrate Judge issued a Report, ECF No. 40, recommending that

Defendants’ Motion to Dismiss Plaintiff’s Complaint, ECF No. 28, should be granted in part and

denied in part. Service of the Report and Recommendation was made on Plaintiff, and no

objections have been filed.

       After a de novo review of the pleadings and documents in the case, together with the Report

and Recommendation, it is hereby ORDERED that Defendants’ Motion to Dismiss Plaintiff’s

Complaint, ECF No. 28, is granted in part and denied in part as follows:

       1. Count III is dismissed with prejudice because amendment would be futile.

       2. All claims against Defendant Moore are dismissed with prejudice.

       3. Plaintiff’s claims in Count II against defendants Lewis, Durco and Lukachyk are

              dismissed with prejudice.

       4.     Plaintiff’s official capacity claims against all defendants are dismissed with prejudice

              other than the claim for injunctive relief as it relates to Secretary Wetzel.
      Case 2:20-cv-01431-CCW-PLD Document 42 Filed 08/05/21 Page 2 of 2




       5. Any claims that Plaintiff may have sought to assert that are related to a false misconduct

           report and confiscation of property are dismissed with prejudice.

       6. Plaintiff’s claims in Counts I and II against Defendant Gilmore are dismissed without

           prejudice and with leave to amend.

       7. Defendants’ motion to dismiss Count I against Defendants Lewis, Durco and Lukachyk

           is denied.

       8. Plaintiff is granted leave to amend his Complaint if he seeks to assert a First

           Amendment retaliation claim and/or a conspiracy claim under the Eighth Amendment

           with respect to Defendants Lewis, Durco and Lukachyk.

       It is further ORDERED that the Magistrate Judge’s Report and Recommendation, ECF

No. 40, is adopted as the Opinion of the District Court.



       DATED this 5th day of August, 2021.

                                             /s/ Christy Criswell Wiegand
                                             Christy Criswell Wiegand
                                             United States District Judge


Cc:    LAMONT HALL
       JG-3187
       SCI Greene
       175 Progress Drive
       Waynesburg, PA 15370


       LAMONT HALL
       Greene County Jail
       855 Rolling Meadows Rd
       Waynesburg, PA 15370




                                                 2
